PRICE, Judge.
This is an appeal by the defendant from a judgment of conviction in a bastardy proceeding.
There being no compliance with Supreme Court Rule of Practice No. 1, Code 1940, Title 7 Appendix, requiring assignment of error, this court is without authority to undertake a review. Williams v. State, 117 Ala. 199, 23 So. 42; Lindsey v. State, 30 Ala.App. 318, 5 So.2d 352; Oliver v. State, 31 Ala.App. 146, 13 So.2d 891; *152Haynie v. State, 33 Ala.App. 581, 35 So.2d 573.
The judgment of the circuit court, is affirmed.
Affirmed.